CARPENTER, J.
On or about the 17th day of June, 1924, a truck, owned by the plaintiffs and driven by an agent of the plaintiffs, collided with an automobile driven by the defendant. The collision occurred on Roger Williams Avenue, -in the Town of East Providence. The plaintiff’s truck was somewhat damaged, and to recover the damages the plaintiffs' brought suit against the defendant, and alleged that the collision was caused by the negligence of the defendant, and not because of any fault of their driver.
The case was heard in this court on the 30th of April, 1925, and a jury returned a verdict for the plaintiffs in the sum of $204.03. On May 7, 1925, the defendant filed a motion for a new trial, alleging the usual grounds, and upon this motion the matter is now before the Court.
The driver of the plaintiff’s truck was driving on Roger Williams Avenue, in a southerly direction, on his right hand side of the street. As he approached Wilson Avenue, a street which intersects Roger Williams Avenue ' on the easterly side, he wished to turn into Wilson Avenue, and he signalled with horn and hand that he intended to turn to his left into Wilson Avenue. This was testified to by the plaintiff’s driver. At the time the signal was given, the defendant was approaching the intersection of Wilson Avenue and Roger Williams Avenue, driving on his right in a northerly direction. Defendant testified he saw the signal given by the driver of the plaintiff’s truck, and thereupon be bore to his left to allow the plaintiff’s driver to enter Wilson Avenue; that suddenly the plaintiffs driver stopped, and thereupon, because *56of the stopping of the truck, the defendant’s car struck the plaintiff's truck.
For Plaintiff: Fergus J. McOsker.
For Defendant: De Pasquale & Turano.
■Circumstances surrounding the collision corroborate the defendant’s version of the cause of the collision, particularly the fact that the defendant’s car bore to the left without any other reason given than that of the giving of the signal. The collision occurred on the westerly side of Roger Williams Avenue, which fact particularly corroborates defendant’s evidence that the truck was stopped.
Therefore, the Court is of the opinion that the testimony in the case showed that the plaintiff’s driver was not in the exercise of due care at the time of the collision; that the giving of the signal to the approaching car, and afterwards changing his mind and stopping his truck, was negligence, and contributed to a great extent, if not wholly, to the accident.
Motion granted.